DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 03/07/22 is acknowledged.  Claims 12-19 and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim.  Examiner acknowledged that claims 20-76 are canceled.  Currently, claims 1-11 are pending.
The information disclosure statement (IDS) submitted on 11/02/18, 09/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3-6 and 10 are objected to because of the following informalities:  
Claim 1 ln2, “a lighting device” should be --the lighting device-- to reference the limitation in line 1.
Claim 1 ln4, “the intensity” lacks antecedent basis.
Claim 1 ln5, “the composite radiant flux” lacks antecedent basis.
Claim 3 ln3, “the composite spectral output” lacks antecedent basis.
Claim 4 ln3, “the group” lacks antecedent basis.
Claim 5 ln3, “the groups” lacks antecedent basis.
Claim 5 ln5, “the emitters” lack antecedent basis.
Claim 5 ln6, “the external cast” lacks antecedent basis.

Claim 10 ln2, ln4, “the emitters” lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “lifetime performance data.”  It is not clear if applicant is referencing the limitation in claim 1 or trying to establish a new limitation.
Claim 5 recites “one or more groups of the plurality of emitters.”  It is not clear if applicant is referencing the limitation in claim 4 or trying to establish a new limitation.
Claim 6 recites “control signals” and “a reference dataset.”  It is not clear if applicant is referencing the limitation in claim 1 or trying to establish new limitations.
Claim 7 recites “one or more real time temperature references” and “control signals.” It is not clear if applicant is referencing the limitation in claim 6 or trying to establish new limitations.
Claim 11 recites “each group of emitters.” It is not clear if applicant is referencing the limitation in claim 8 or trying to establish new limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schinagl (US 2016/0018065).
Regarding Claim 1, Schinagl teaches a method of light validation ([0062] “A suitable control mechanism can maintain a substantially stable chromaticity and overall light output of the illumination device”) in a lighting device (Fig. 1), comprising: 
communicating a setpoint (Fig. 7: reference color and intensity) to a lighting device comprising a plurality of emitters (Fig. 7: 710; Fig. 6: 672-n); 
generating control signals (Fig. 7: power signals) for the plurality of emitters in response to the setpoint; 
Schinagl does not explicitly teach in Fig. 7 calculating an estimate of the intensity and spectral power distribution of the composite radiant flux emitted by the lighting device through computing the control signals relative to lifetime performance data and a reference dataset.  However, [0076] teaches “the illumination device can include a sensor that measures color coordinates of the light emitted by the light-emitting elements. In some implementations, the sensor can be configured to indicate estimates of light intensity, spectral distribution, or both. The sensor can be coupled with a control loop that can be configured to dim the color or brightness of individual light sources, for example, when a portion of a phosphor layer degrades less over time than other portions of the phosphor layer, or some phosphor layers degrade less over time than other phosphor layers. Such control mechanisms can maintain constant illumination pattern or color distribution of the illumination device over its lifetime.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Schinagl in order to adjust light output by determining the intensity as well as spectral distribution being emitted in relation to the operating time of the lighting device since it is well known that flux and spectrum shift due to age of the emitters [0076].  Therefore, the subject matter claimed would have been obvious in view of Schinagl.

Regarding Claim 3, Schinagl teaches the method as recited in claim 1, further comprising: modifying the control signals based on the calculated estimate; regulating the composite spectral output of the lighting device in accordance with the setpoint (Fig. 7; [0076]).

Regarding Claim 4, Schinagl teaches the method as recited in claim 1, further comprising: calculating an appropriate duty cycle ([0076] “light can be compensated by adjusting the output (e.g., dimming) of the light sources; Note: it is well known in the art the dimming is adjusting the duty cycle of emitters) of one or more groups of the plurality of emitters based on the lifetime performance data or operational hours of the groups and the reference dataset; generating the control signals for the plurality of emitters based upon the calculation (Fig. 7; [0076, 0078]).

Regarding Claim 5, Schinagl teaches the method as recited in claim 4, further comprising: 
calculating an appropriate duty cycle ([0076] “light can be compensated by adjusting the output (e.g., dimming) of the light sources; Note: it is well known in the art the dimming is adjusting the duty cycle of emitters) of Fig. 6B: 672-n) based on the lifetime performance data ([0076] “Such control mechanisms can maintain constant illumination pattern or color distribution of the illumination device over its lifetime”) or operational hours of the groups and the reference dataset, as well as one or more temperature references comprising at least one temperature measurement ([0081] “the feedback circuit 700 can include a non-photonic propert(y/ies) sensing unit 740. Examples of non-photonic properties sensed by this unit are temperature, voltage drop, etc.”) at or near the emitters within the lighting device (Fig. 7) or at least one ambient temperature measurement taken external from the lighting device or near the external case or enclosure of the lighting device.

Regarding Claim 6, Schinagl teaches the method as recited in claim 1, further comprising: estimating the composite spectral power distribution and intensity ([0076] “the sensor can be configured to indicate estimates of light intensity, spectral distribution, or both…control mechanisms can maintain constant illumination pattern or color distribution of the illumination device over its lifetime. For example, when portions of a phosphor layer degrade over time, blue light may become more visible. The shift to blue light can be compensated by adjusting the output (e.g., dimming) of the light sources respective to their emission spectrum”) of the lighting device by comparing ([0080] “Parsed signal values are compared by the controller unit 730 to reference color values or reference intensity values, referred to as reference values. The controller unit 730 accesses such reference values in one or more lookup tables, for instance. For example, the controller unit 730 selectively transmits adjustment signals to a power driver to adjust relative power values for a combination of different color light-emitting elements 710, in response to sensing that chromaticity of the mixed light has changed”) one or more real time temperature references and control signals to the lifetime performance data and a reference dataset.

Regarding Claim 7, Schinagl teaches the method as recited in claim 6, further comprising: estimating the composite spectral power distribution and intensity ([0076] “the sensor can be configured to indicate estimates of light intensity, spectral distribution, or both…control mechanisms can maintain constant illumination pattern or color distribution of the illumination device over its lifetime. For example, when portions of a phosphor layer degrade over time, blue light may become more visible. The shift to blue light can be compensated by adjusting the output (e.g., dimming) of the light sources respective to their emission spectrum”) of the lighting device by comparing ([0080] “Parsed signal values are compared by the controller unit 730 to reference color values or reference intensity values, referred to as reference values. The controller unit 730 accesses such reference values in one or more lookup tables, for instance. For example, the controller unit 730 selectively transmits adjustment signals to a power driver to adjust relative power values for a combination of different color light-emitting elements 710, in response to sensing that chromaticity of the mixed light has changed”) one or more real time temperature references and control signals (Fig. 7: 740 sensing temperature, voltage drop, etc. of 710) to the lifetime performance data, a reference dataset ([0080] “controller unit 730 accesses such reference values in one or more lookup tables”), and one or more initial measurements (Fig. 7: photonic sensing) related to the lighting device.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schinagl as applied to claim 1 in view of Spero (US 2014/0105264).
Regarding Claim 2, Schinagl teaches the method as recited in claim 1 except lifetime performance data comprises at least one of operational hours or a statistically computed summary of operating conditions.
Spero is in the field of lighting (abstract) and teaches lifetime performance data comprises at least one of operational hours ([0026] “LED lamps and ballast systems can reduce maintenance costs due to an average rated life of 100,000 hours”) or a statistically computed summary of operating conditions.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to utilize the operational hours taught by Spero in the device of Schinagl in order to reliability predict the MTBF of LEDs using the operational hours since LEDs are known to .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844